Name: 81/271/EEC: Commission Decision of 31 March 1981 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directives 72/159/EEC and 72/160/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  agricultural structures and production; NA;  Europe
 Date Published: 1981-05-06

 Avis juridique important|31981D027181/271/EEC: Commission Decision of 31 March 1981 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directives 72/159/EEC and 72/160/EEC (Only the French and Dutch texts are authentic) Official Journal L 122 , 06/05/1981 P. 0041 - 0041COMMISSION DECISION of 31 March 1981 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directives 72/159/EEC and 72/160/EEC (Only the Dutch and French texts are authentic) (81/271/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 80/370/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purpose of structural improvement (3), and in particular Article 9 (3) thereof, Whereas the Belgian Government forwarded the following provisions on 27 January 1981 pursuant to Article 17 (4) of Directive 72/159/EEC and Article 8 (4) of Directive 72/160/EEC: - Royal Decree of 5 August 1980 amending Article8 of the Law of 3 May 1971 promoting the rationalizationof agriculture and horticulture, - Royal Decree of 26 August 1980 amending theRoyal Decree of 21 June 1974 on the modernizationof farms, - Royal Decree of 21 October 1980 laying downcertain measures implementing the Law of 3 May1971 relating to the reorganization of agricultureand horticulture, - Royal Decree of 15 December 1980 determiningthe agricultural or horticultural activity in whichthe recipient of the retirement annuity or the structuralpremium granted pursuant to the Law of 3May 1971 on the reorganization of agriculture andhorticulture may continue to engage after givingup his holding, Whereas Article 18 (3) of Directive 72/159/EEC and Article 9 (3) of Directive 72/160/EEC required the Commission to decide whether, having regard to the compatibility with the said directives of the provisions forwarded, and taking into account the objectives of these directives and the need for a proper connection between the various measures, the existing provisions for the implementation in Belgium of the reform of agricultural structures pursuant to Directives 72/159/EEC and 72/160/EEC continue, in the light of the abovementioned provisions, to satisfy the conditions for financial contribution by the Community; Whereas the abovementioned provisions are consistent with the requirements and objectives of Directives 72/159/EEC and 72/160/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of Directives 72/159/EEC and 72/160/EEC forwarded by the Belgian Government on 16 July 1974 continue, in the light of the provisions specified in the recitals, to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC and Article 6 of Directive 72/160/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 31 March 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23.4.1972, p. 1. (2) OJ No L 90, 3.4.1980, p. 43. (3) OJ No L 96, 23.4.1972, p. 9.